Gilbert, J.
The exception is to a judgment awarding temporary alimony of $15 per month for the support of the wife and two .children, aged 7 and 9 years. No attorney’s fees were awarded. The evidence on some of the material facts was in conflict. Error is also assigned on the refusal of the court to permit the defendant husband to answer the question, propounded by his counsel: “Is it not a fact that your wife left you and refused to live with you, and that she still refuses to live with you?” Held:
1. The assignment of error on the rejection of evidence will be considered abandoned, because it is not mentioned in the brief of plaintiff in error.
*537No. 6576.
June 13, 1928.
Ernest J. Eimsey, for plaintiff in error.
8cm Kimzey, contra.
2. Under the evidence there was no abuse of discretion and the court did not err. Judgment affirmed.

All the Justices concur.